Citation Nr: 0902669	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for service-connected 
asbestosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1975 
and from February 1977 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The record reflects that during the pendency of this appeal, 
an October 2005 rating decision denied service connection for 
hearing loss, tinnitus, memory loss, and blurred vision.  The 
veteran submitted a Notice of Disagreement with respect to 
this decision.  In a November 2005 rating decision, the RO 
readjudicated the veteran's claims for service connection for 
hearing loss and tinnitus and granted service connection for 
hearing loss with a noncompensable disability evaluation, 
effective November 17, 2004, and granted service connection 
for tinnitus with a 10 percent disability evaluation, 
effective November 17, 2004.  The veteran has not expressed 
disagreement with the decision and, therefore, the issues are 
not before the Board at this time.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  A Statement of the Case was 
issued with respect to the denial of service connection for 
memory loss and blurred vision.  The veteran did not file a 
substantive appeal to perfect the appeal.  These issues have 
not been procedurally prepared or certified for appellate 
review and, therefore, the only issue before the Board is the 
claim to an increased evaluation for service-connected 
asbestosis.  

In an August 2007 decision, the Board remanded the veteran's 
claim for additional development, to include providing a VA 
examination and to request private and VA treatment records.  
As a preliminary matter, the Board finds that the remand 
directives have been completed, and, thus, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in April 2007.  A transcript 
of that proceeding has been associated with the veteran's 
claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the instant case have been completed.

2.  The veteran's service-connected asbestosis has not been 
found to be productive of Forced Vital Capacity (FVC) of 74 
percent or less, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 65 
percent or less of predicted value.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected asbestosis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.97, Diagnostic Code 6833 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in December 2002, prior to the March 2003 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
veteran of what information and evidence he must submit and 
what information and evidence will be obtained by VA.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Since the RO continued the 10 percent disability evaluation 
at issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake,  22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim. 
Specifically, the Court held that section 5103(a) requires, 
at a minimum, that the Secretary notify the veteran, that to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect of that 
worsening on the veteran's employment and daily life.  Id.  
The veteran also must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which the disability compensation is being 
sought, their severity, and duration and their impact upon 
employment and daily life.  Notice must also provide examples 
of the type of medical and lay evidence that the veteran may 
submit that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 43-44.  The veteran has been 
notified that he must show evidence of an increase in 
severity of his disability in the December 2002 notice sent 
to him.  The VCAA notice informed the veteran that he could 
submit evidence in the form of lay statements, statements 
from a physician, and any other evidence to demonstrate a 
worsening of his service-connected asbestosis.  Although the 
veteran was not specifically advised in this notice regarding 
the diagnostic criteria for an increased evaluation, the 
March 2006 Statement of the Case included the diagnostic 
criteria necessary for an increased evaluation for his 
asbestosis.  The veteran did not receive notification asking 
for him to present the effects his disability has on his 
employment and his daily life; however, he has presented such 
information through his July 2008 VA examination and his 
Travel Board hearing testimony wherein he discussed how his 
asbestosis affects his daily life and employment.  Since the 
veteran was given notice that he must present worsening of 
his service-connected disability for an increased rating 
claim, and he has presented evidence of such through his 
statements and VA examination, he has not been prejudiced by 
any notice deficiency.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also finds that VA's duty to assist has been 
satisfied.  The veteran's service treatment records, private 
treatment records, and VA treatment records are associated 
with the claims folder.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  Moreover, the 
veteran was afforded VA examinations in February 2003, 
October 2006, and July 2008 with respect to his claim on 
appeal.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although regulations 
require that a disability be viewed in relation to its 
recorded history (see 38 C.F.R. §§ 4.1, 4.2), when service 
connection had been previously established and an increased 
rating is sought, it is the present level of disability which 
is of primary concern. Francisco v. Brown, 7 Vet. App. 55 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's asbestosis is currently evaluated under 38 
C.F.R. § 4.97, Diagnostic Code 6833.  This code section 
concerns interstitial lung disease disorders.

Diagnostic Code 6833 provides for a 10 percent disability 
rating where pulmonary function testing reveals that FVC is 
75 to 80 percent of predicted value or where the DLCO (SB) is 
66 to 80 percent of predicted value.

A 30 percent disability rating is warranted when FVC is 65 to 
74 percent of predicted value, or where DLCO (SB) is 56 to 65 
percent of predicted value.

A 60 percent disability rating is warranted when FVC is 50 to 
64 percent of predicted value; or where DLCO (SB) is 40 to 55 
percent of predicted value; or a maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limitation).

A 100 percent disability rating is warranted when FVC is less 
than 50 percent of predicted value; or DLCO (SB) is less than 
40 percent of predicted value; or maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with 
cardiorespiratory limitation); or cor pulmonale or pulmonary 
hypertension; or requires outpatient oxygen therapy.

III.	Increased Evaluation

In November 2000, the veteran was granted service connection 
for asbestosis.  The RO assigned a 10 percent disability 
evaluation, effective from September 30, 1999.  In September 
2002, the veteran filed a claim for an increased evaluation 
for his service-connected asbestosis, contending that his 
condition became progressively worse.  

The VA treatment records and private records document 
numerous complaints regarding difficulty breathing and 
shortness of breath.  Furthermore, the records show that the 
veteran uses an inhaler.  The records do not contain any 
pulmonary function testing results.  

During the February 2003 VA examination, the veteran reported 
progressive difficulty with breathing.  The examination 
report reflects that the veteran was currently using 
inhalants and paroxetine tablets for his breathing problems.  
The examiner noted normal pulmonary function tests including 
diffusion capacity.  The diagnostic impression was history of 
exposure to asbestosis.  There was no evidence of pulmonary 
insufficiency.  

The veteran's asbestosis was again evaluated during an 
October 2006 VA examination.  The veteran explained that his 
asbestosis was progressively worse.  He denied any 
hospitalization or surgery.  He reported a history of 
wheezing and dyspnea.  The veteran explained that he 
experienced increased fatigue with exertion.  Pulmonary 
function tests reveal FVC of 4.97 L or 95% of predicted 
value.  Post bronchodilator results reveal FVC of 4.65 L or 
89% of predicted value.  The DLCO result in a single breath 
was 30.5 ml/kg/min or 79% of predicted value.  

During the July 2008 VA examination, the veteran reported 
feeling short of breath most of the time which worsened with 
exertion.  He reported a history of coughing, wheezing, and 
dyspnea.  The pulmonary function test was noted to be normal.  
The pulmonary function testing reveals findings of FVC of 
5.12 L or 99% of predicted value.  The DLCO in a single 
breath was 5.03 ml/kg/min or 96% of predicted value.  The 
chest x-ray showed normal appearance of lungs.  No 
respiratory disease was found and the respiratory symptoms 
were noted to be unrelated to the veteran's asbestosis.  
There was no physiologic impairment per spirometry or 
diffusing capacity.  Indeed, it was noted that the current 
pulmonary function test results were improved when compared 
to the results in October 2006 and February 2003.  Lastly, 
the veteran reported that he had been unemployed for the last 
three years; however, he associated his unemployment with 
chronic fatigue, not his asbestosis. 

In sum, the pulmonary function testing addressing the 
veteran's service-connected asbestosis reveals FVC findings 
ranging from 89 percent to 99 percent of predicted value.  
The DLCO (SB) findings also range from 79 to 96 percent of 
predicted value.  As noted above, both the FVC and DLCO (SB) 
findings were determined to be improved during the July 2008 
VA examination.  Given that all of the pertinent pulmonary 
function testing results fall within the 10 percent schedular 
criteria, a higher rating in excess of 10 percent for 
service-connected asbestosis is not warranted during any 
portion of the appeal period.

The Board has also considered whether this case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for his 
service-connected asbestosis and that the manifestations of 
the disability are not in excess of those contemplated by the 
assigned rating.  The Board observes that the veteran has 
submitted documentation showing the amount of time taken off 
from work and his inability to work for the past three years 
as noted in the July 2008 VA examination report.  However, as 
explained previously, the veteran associated his unemployment 
with his chronic fatigue, not his asbestosis.  Thus, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected asbestosis is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


